Opinion issued July 25, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00457-CV
____________

FERGUS M. GINTHER,  Appellant

V.

NOBLE C. GINTHER, SR. & MINNIE L. GINTHER,  Appellees



On Appeal from the Probate Court No. 3
Harris County, Texas
Trial Court Cause No. 322,916



O P I N I O N
 The parties have filed a joint motion to dismiss this appeal.  No opinion has
issued. Accordingly, motion is granted, and the appeal is dismissed with prejudice. 
Tex. R. App. P. 42.1(a).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Keyes.
Do not publish. Tex. R. App. P. 47.